 Case 2:18-cv-10387-RGK-JEM Document 1 Filed 12/14/18 Page 1 of 11 Page ID #:1
   Mark E. Ellis - 127159
1' Anthony P. J. Valenti - 284542
   ELLIS LAW GROUP,LLP
2' 1425 River Park Drive, Suite 400
   Sacramento, CA 95815
3  Tel:(916 283-8820
   Fax:(91 )283-8821
4
  Attorneys for Defendants
5 TATE  ~i KIRLIN ASSOCIATES,INC. ET AL.
6

7                            UNITED STATES DISTRICT COURT

8                       FOR THE CENTRAL DISTRICT OF CALIFORNIA

9

10 ~ VERONICA CARDONA,                            Case No.:

11         Plaintiff,
                                                      ~       1       ~ ~ ! ~            t
12                                                        '           '' ~   1
                                                  i           ~
13 TATE & KIRLIN ASSOCIATES,INC.
   ET AL.,
14
           Defendant.
15

16
l~         TO THE CLERK OF THE ABOVE-ENTITLED COURT:
lg         PLEASE TAKE NOTICE that Defendant TATE & KIRLIN ASSOCIATES,INC.
19   hereby removes to this Court the state court action described below:
Zp         1.     On November 13, 2018, an action was commenced in Superior Court, State
21   of California, Santa Barbara County, entitled VERONICA CARDONA,Plaintiff, v.
22 TATE & KIRLIN ASSOCIATES,INC., Defendant, as case number 18cv05610.
23         2.     On or about November 16, 201$, TATS & KIRLIN ASSOCIATES,INC.,
24 was served with the Summons and Complaint, attached hereto as Exhibit A.
25         3.     This Court has jurisdiction to hear this case because this action is a civil
26   action of which this Court has original jurisdiction under 28 U.S.C. § 1331, and is one
27 which may be removed to this Court by defendant pursuant to the provisions of 28
Zg   U.S.C. § 1441(b) in that it necessarily raises a federal issue, actually disputed and

                                               -1-
                                    NOTICE OF REMOVAL OF ACTION
 Case 2:18-cv-10387-RGK-JEM Document 1 Filed 12/14/18 Page 2 of 11 Page ID #:2

1     substantial, which a federal forum may entertain without disturbing any congressionally

2 approved balance of federal and state
                                        judicial responsibilities." Cook Inlet Region,.Inc.

3     v. Rude (9th Cir. 2012) 690 F.3d 1127; 1130; Grable &Sons Metal Products, Inc. v.

4 Da~ue(2005)545 U.S. 308, 312.

5
      Dated: December 14, 2018
6

7

8''
                                      Attorney for Defendants
9                                     TATS ~i KIRLIN ASSOCIATES,INC. ET AL.

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                _2_

                                     NOTICE OF REMOVAL OF ACTION
Case 2:18-cv-10387-RGK-JEM Document 1 Filed 12/14/18 Page 3 of 11 Page ID #:3




                                     t       ~
  Case 2:18-cv-10387-RGK-JEM Document 1 Filed 12/14/18 Page 4 of 11 Page ID #:4
                                                                                                                                                                   Sl
                                                                                                                                       Forr cauar use aNr.rCOR7Ej
                                                                                                                                  (SOlO f'R7tA USO pE 1A
                                               U{~~QNS                                                                                           D
                                                                                                                      ~LECTRQNICAI.LY FILE
                      (C/TAC1~tV JUDICIAL)                                                                                                  for nia
                                                                                                                      Superior Caurt a#Cali
                                                                                                                                              a
~o~lc~ ~ro D~F~tvt~AtvT;                                                                                              County of Santa Barbar
AVISo A4 DEMANDAt~o:
                                                                                                                                              iV@
                                        ES 1-20,                                                                      Darrel E. Parker, EXBCU~
                      ATES,INC.; AND,DO                                                                                11t~3120~8 s:oo AM
TATS & KIRI~IN ASSOCI                                                                                                                           ty
[Ne[.us[v~,                                                                                                            Sy: Isabel Navarro, Depu
                         PLAINTi~F:
YOU ARE BEING SUED BY
                ~I ND D F~ DEMAMDANT,~j:
tLU,EST~ DEMAND
 VERONjCA CARD~I~JA
                                                                                              your being heard unless you
                                                     may decide against you wfihouf
                                                                                                                          written response at this courthe   t and have a copy
 below.                                          r ibis  sum    mon  s  and lega  l pape  rs are served on you la Fite aproA sr lega l form   ii you  vran t     coud to hear your
                                    DAYS afte                                                                        in
                                                                                       r written response must be ms acid rnora information at the Caiifomia Gourts
     You have 30 CAtENOAR er          or phone    caB   wilts not  prot ect yau.   You
                                                                                                            e coud for                                                         ask
 served on the p}aintiK. A leil                                       your response. You can find thes                                   ltyou cannot pay the filing lee,
 case. There may he a cour       t form chat you can use for p}, yaur cow~ly }aw library, or the courthouse nearest you,and                   your   wag  es,  mon ey, and property
                                   v~v,courtinio.ca   .gov  Jse]  ihet                                          the case by   dePa utt,
 On1h~e SeSf-Flelp Center (~v~ er farm, tf you do not fte your response on time, you may lose
 the coon dark for a lee waiv warning frpm the court.                                                                                                may want to calf an attortey
                                                                                                                do not know an attorney, you program. You can focete
  may be taken wiU~out further irements. You may vrartt to raft en aitomey fight away. tf you                          a nonproC~t tega  { serv  ices
      There aye other legat requ                                                eligible for free fagot services from                               ne Self-tieip Center
       rral sarv ice. !I you cann ot  afford an ai[omey, you may besite (4vsnv.la~~hetpcalifomia.org), the Cali#ornia Courts Onli utory lien far waived fees and
  refe                               Californ ia   Lega  l  Serv  ices  Web                                       NOT  E:  The  cour t has   a stat
                                                                                                             ion,                                        R will dismiss #tie case.
  these nonprofit groups at khe or by contacting your toeai courk or caunly bar assoc{at                             musk be paid before the cour
  (tinwr.courtinfo.aa.gov/sellhelp}, ion avrard of $fO,OtlQ or more in a c'svii case. The coucfs flancontra sin escuchar su version. lea la informacfbn a
                                       trat
  casts on any seittement or arbi na responde dentro de 30 dtas, to torte puede decidir en su
  1RVIS01 Lo ban demendad~. Sl                                                                                                             r uoa resptresta por escrito en es[a
  continuacidn.                                                        to antr  egue n esta  cita cldn ypapeles ler~afesPara p~esentarespuesta por escrrto time qua estar
                                            Q despues de qua                                                       na to protegen. 5v
      Time 30 D1AS DE CAtENDARI copra of demandante. Una ca~ta o one !tornado telef8nica formulario que e+sted pueda usar para.su respuesta.
        e y hat er qus   se ent~ egue  una                                         torte. Es  posi bte que hay s un                                      .sucorte.c~.gav), en !a
   tort                                  ea qua procesen su casa en la                                            las Godes de Catifamia (uvtiv~v a!secretario de la torte
   en formato fagot correclo si desros de!e torte y mks informaci3n en et Centro de Ayuda de                          cuot a de  pres enta  tion  , Aida
   Puecle encontrarestas formular                                                 mks cerca. SI nn puede pagan la puede pander et caso porlrrcumpNmiento y la core le
                                      dado o en la torte qua!e quede                                              po,
   bibtiofeca de leyes de su con cldn de pogo de cuofes. St nv p~senta su respuesta a tism
   qua!e d~ un formulario de exen bienes stn mks advertencra.                                                                                              de 1lamar a un servicto de
                                                                                                                  Sf no cannce a un abogada, pue
   pocfr~ guitar su sustdo, dinsro yEs recomendable qua llama a un abogado Inmedietamente. isitos pars pbtener servictos legates gr~tuitos de trn
      Nay otros reqursllos tegales. de pagan a un abogado, es posfble qua cumpta con tos requ                      lucro en a1 sitio we4 de Gatilorn
                                                                                                                                                          ia Legal ServJces,
    remfsidn a a6agados. Si nates    pue
                                            Vine  s de   tucr  a. Pus  de  enco  ntrar estos grupos sin frees de te,ca.gov)o pon(~ndose en contacfo con 1a carte o ei
                                        stn                                                                    ucor
    programs de serviclos lega en e1 Centro ds Ayude de l~s Coates de California,(wv+vr.s as y tas costos exenios porlmponer un gravamen sobre
    (~nv~v.}a~vhelpcatitornia.orgj,                                                 ech  o a reclamar lea cuot                                           de derecho civic. Irene qua
                                        AVlSO:Por       ley,  to  co  to Ilen e der                                 esidn de arbitraJa en un caso
    colegto rte ab~gados locates. ,OQO d mks de valorrecibida mediante un acuerdo o una conc
    cuatquierrecuperacibn de $id antes de qua to carte pueda desecharet caso.
     pagan e!gravamen de to torte                                                                                             case KUMB~a:
                                      the  coc► rE  is:                                                   ~. IF  OR  ~I   A                                  05614
                                                          SUPERIOR COURT OF CA
  The name and          add rEs s of                                                                                           ~h'dmerode7Ca~4~CV
                                     es}:
  (El nontbre ydirecci6n de la carte
   312-C Fast Cook St~•eet
   S7~ita Maria,CA 93454                      ber of
                                                                                     f    oat an attorney, is;
                                                     plainfifPs attorney, or plaintif witho de!rlamandanle qua no time abogado, es}:
                         and  tel eph one num                                          e,
  Tee name, address,                                        abogado de!demandant
                                e!nirmero de tet~fono fiat
  (Et ~romfire, la direccicSn y
                                East Grand                                  101, Aci•oyo G~•firade, CA 93~2fl
                                                                    Avertiie, Suite
    Eliz~3beth A. Wagiser, 13Q3                                                                                                                                           , peputy
                                                                                             Clerk, ny
                                                                                                                            isl IsabeS Navarro                             (Adjunio}
   ~A~~:               'i 1!1312018                                               (Secretario}
   {Fechaj                                                             e of Sum  mon   s (form POS-fl10).}
              of serv ice of this sum mon   s,  trse Proof of Servic              Ser vic e of Summons,(POS-01G
   (Far proof                          a cila fir3 n use e!tormuJaria Proof of
   (Para prueba de ent    reg a de esf                                           VED: You are serve8
                                         Na1'ICE TO THE PERSON SER
                                                                     al def end ant .
                                         1. Q as an individu                und  er the fictitious name of(specify
                                                                                                                   ):
                                         2.0          as tha per son sue  d


                                                3. d on bei~aif of(specifyj:
                                                                                                           Q CCP 416.6fl (minor}
                                                                             (corparaffon}
                                                    antler: ~ CCf'496.10                                  [~ CCP 416.70(co
                                                                                                                            nservatee}
                                                                GC P Q16 .20 (de fun ct corp ora#ion)                                person}
                                                          [~                                                  CCP 416. 0{autho~izeci
                                                             ~  CC P 446 .AQ (ass ocia tion ar partnership)[~
                                                           [
                                                            [,~ other {specrly):                                                         Pa etofl
                                                                                 jdate):
                                                 4. Q by personal delivery on                                                                  dS5                                x12.20,
                                                                                                                                                       Coda o!Ciu,Y Arocedure §g nlo.ca.gov
                                                                                                                                                                        ~vr,:fsoart
                                                                                       SUMMONS
                                 y Use
       form Adopted far tdandataomla
         Judidai Counnt of Calif
                       ,     t, 2009 j
         SUtt-iG0 [Rav duly
        Case 2:18-cv-10387-RGK-JEM Document 1 Filed 12/14/18 Page 5 of 11 Page ID #:5




               KAZEROUNI LAW GROI7P, APC
       1'
               Abbas Kaze~~nunian, Esn.{249203)
          2 alc rt Icazlg.cam
               Matthe~z~ M. Faker, ~sq.{279939)         ELECTRONICALLY FILED
          3
                ml ct~kazlg.com                         Superior Caurt of California
           ~t Elizabeth A. Wagner', Esq.(317098}        County of Santa Barbara
                elizabeth ~r kaztg,Cflill               Darrel E. Parker, Executive Officer
                1343 East Gf~and Avenue, Suite 101      ~ 1/1312018 8:00 AM
                                                        By: Isabel Navarro, Deputy
           6 1Lrro}lo Grande, CA 93420
                Tele~lione:(805)335-8455
           7
                Facsimile:(800)520-5523
           8
                HYDE & S~`VIGART
           9
              ~ Joshua B. Sr~vigart, Esq.{225557}
          10 josh r~ u~estcoastlitigation.com
                2221 Camino DeI Rio South, Suite 101
`-'       11
~o~
    u-rte
                s~r~ n~~~4, CA 92108
~~~3
—' u' U
            z Telephone:(619)233-77'70
                Facsimile:(619} 297-1022
~a413
    -.
--:~~
~`F
  'p14
      ;~      Attorneysfor'Plc~ir~tiff,
=~ ~:         Veronica Cardona
`~.~15
:~
         16                SUPERI{JR COURT OF CALI~~RNIA
                                                                TED CXVIL
       17      COUNTY(JF SANTA B.ARBt~RA —COOS DIVISION -- LIMI

        ~8    vExo~vlcA c~DaNA,                        Case No.: 18CV05610

       I9                       Plaintiff,
                                                       CaMPLAINT FOR DAMAGES
       Za                            jr.               FOR VIQLATIDN OF THE
                                                       RC)SENTHAL FAIR DEBT
        21 ""ATE & KIRL~N ASSOCIATES,                  CQLLECT~ON PRACTICES ACT,
                      , DOES 1-20,
        22 INC.; AlvD                                  CAL. CIV. C011E § 17'8$,ETSEA.
           INCLUSIVE,                                  JURY TRI;~L REMANDED
        23
                          Defendant.
        24                                             LIMITED -- UNDER $10,000
        25
        26
        z~
        28                                                        Cnrrlona sa Tate & Kirt7rr Associates, Trtc.
               C:~se No.:                                                                                        I
                                                 COt~'IPLAtN'1'
          Case 2:18-cv-10387-RGK-JEM Document 1 Filed 12/14/18 Page 6 of 11 Page ID #:6




          ~                                          INTRODUC'I'iON

         z    1.    The Ca[ifori~ia legislatut•e has determined that the banking at~d credit system
         3          and gratxtars of c~•edit to consumers are dependent upon the collection ofjust
         ~          and o~~ring debts and that unfair• or deceptive collection practices. utadermine
         ~          tll~ ~3LlE}IIC cotzfidence that is essential to the continued functioning of the

         ~           banking and credit system and sound extensions of credit to consumers, The
         7           Legislature has further dete~~mined that there is a need to ensuee that debt
          g         callecto~•s exercise this res~oslsi(aility with fairness, honesty, arld due rcgacd
         9          for the debtor's rights and that debt collectors must be pi"OI11~1~~a                          from

         1p         engaging in unfair or deceptive acts oz• p~•actices.i
         1~   2.    Plaintiff VERONICA CARDONA {"Plaintiff') tluou~li Plaintiffs attorneys,
  a o !2             brings this l~~vs~ait to ch~llei~ge the actions o~ Defendant TATS & ICIRLIN
a ~~
    ¢ ~3
o uyv               ASSOCIATES, 1NC. ("Defendant"} with regard to attempts by Dcfend~nt, a'
~~ ~                                                                                                                           ;,
         14         debt caliectot•, to unla«fully and abusivel}r collect a debt allegedly owed by '
a~~
a ~ 15
awp                 Plaintiff, and ti~is conduct caused Plaintiff damages.
     a ~ ib   3.    Plaintiff inak~s these allegations on information and belief, witia tl~e elce~tion
•f

         ~7          of those allegations that pertain to a Plaintiff, or to a Plaintiff's counsel, which
         lg         Plaintiff alleges on persariai knowledge.
         19   ~.     While ma~ay violations are described be[otiv ~~tTith specificity, tI11S              Cfltllp~c~lllt

         zp          alleges ~Tialations of the statutes cited in their enti~~ety.
         ~i   S.     Unless otherwise stated, Plaintiff alleges that any violations ley Defendant
         22          «~ete knor~e~ing and intentional, and that Defendant did i~ot mai~~tain pracedti~•~s
         23          reasonably adapted to avoid any such violation.
         z4   6.     Unless othe~•wise indicated, the use of an~r Defendant's name in this
         2~          Complaint iiZcludes all agents, employees, officers, members, directors, heirs,
         26          successors, assig~ls, pri~lcipals, trustees, sureties, subcogees, t•epr'~S~11t<itlVeS,
         2q          and insuz~ers a F t[lat Defendant named,

         ~8   ~ Cal. Civ. Code ~§ I788.1 (a)-(b)
              Case i1'o.:                                   1 of5         Crrrrlotrrr ~~, Trr1e ~f Kir/ln ~iss~clrrtes, hrc.
                                                        C01~tPLAINT
               Case 2:18-cv-10387-RGK-JEM Document 1 Filed 12/14/18 Page 7 of 11 Page ID #:7




                ~                                    TURISDICTION AND VENUS

               ~     7.    Jlirisciiction of this Court is p~•aper because ttie events Ieadit~g to Plaintiffs
               3           cause ofactial occurred in Santa Ba~•ba~•a County and the State oFCalifoi•tiia.
               ~     8.    ~"I~is ~c~ion arises out of Defendant's violations of the Rosenthal Fail• Debt
               g           Collection Practices Act, Califot•nia Civil Code ~~ 1788, et seg. ("Rr'DCPA"}.
            6        9.    Because Defendant conducts business within the State of Ca~ifc~rnia, petsanal
            ~             ,ju~•isdiction is established.
            g        10. Venue is proper.
           9                                                 PARTIES

           ~a        11. Plaintiff' is a t~atu~•al person «rho resides in tl7e City of Santa Maria, Santa
           ~~              Ba~~bara County, State of California, fi•oni tti~l~om a debt callectot~ sought to
          ~z              c~f~ect a cc~nsun~er debt tvhicla vas due and owing or alleged to be dtte and
:, ~'
   u ~ 13                 otuing ft•om Plaintiff.
:~~ w
       id            12. Plaintiff is a "debtor" as that term is defined 6y Cal. Civ. Code § 17$8.2{l~).
     au
o F ~ 1~             l3. Plaintiff is infvrli~ed and believes, a~ld tllereoil alleges, that Defendal~t is
     b ~ 1~               located in the State ofPemisylvania.
:~
          lry        14. Plaintiff is infc~rnled a~~d believes, and tl~creon alleges, that Defendant, in t13e
          lg              ordinac~j course of business, regula~~1}r,   Oil   behalf of themselves n~• othe~~s,
          i9              et~ga~;e iix "debt collection" as that term is c~efit~ed by Califa~•nia Civil Code §
          ~p              1788.2{b}, anc! is t~zei•efore a "debt collector•" as that tei~t~a is defined b~~
          21              California Civil Code ~ 1788.2(c).
          22        15. This case in~ralves money, property c~~• tlleit~ equivalent, due oi'                    OZVll1~,   or
          z3              alleged to be due or ati~ring fi~om a natural person by mason of a consurne~•
          24              credit t~•ansaction. As such, this action ~t•ises out of a "consumer debt" and
          ~g              "consun~et• credit" as tElose terms a~~e defined by Cal, Civ, Code ~ I788.2(f~.
          26
          Z?
          28

                    Case No.:                                 2 of 5          Crtrrlonn ~~. Tnle ~f Ktrti~r .~tssocintes, Inc.
                                                           COMPLAINT
         Case 2:18-cv-10387-RGK-JEM Document 1 Filed 12/14/18 Page 8 of 11 Page ID #:8




         ~    16. The true names- and capacities, whether individual, corporate (including
         z          officers and di~•ectors thereof}, associate or otl~er~~ise of Defendants sued
         3          herein     as DOLS 1 through 20, inclusive, arc unknown to Plaintiff, ~~~tio
         a          therefore sues these Defendants b}r such fictitious names, pursual~t to tl~e
         g          C~lifotnia Civil Procedure Code § 474. Plai~~tiff is informed and believes, and
        5           thereon     alleges that each Defendant designated as a DOE is involved in or is
        7           is some manner responsible as a p~•incipal, benefici~~~~, agent, co-conspirator,
        g          joint venturer, alter ego, third-party beneficiat~}~, nt'             Ot~1~1•~~vise,    for tEie
        9          agceetnents, transactions, events and/or acts hereinafter described, and                thereby
       ~0          proximately caused iiljitries and damages to Plaintiff. Plaintiff ~~equest that
       11          when the true names acid capacities of these DOE Defendatzts az•e asce~•tained,
       iz          they may be inserted in all subsequent pi•oceedi~~gs, and that this action may
~~~
       ~3          proceed against them unde~~ their true names.
~ r ~ 14     17. Plaintiff is informed and believes, and tllet~eon alleges that at all tines Eierein
~~~
   `. ~ 1~         Iil~Tl~tpll~{~,   Defe~adants DOES I tl~rougll 20, were agents or employees of
.~~,~
j,.,1 i~           e~cl~ of tlleit• co-defendants al~d, in doing the things he~•eafter mentioned, each
.;
        17         «gas acting in the scope of his autlio~•ity as such agent or employee and ~~~it[1
       lg          the pertnissioil and consent of their ea-defenda~~ts, anti each of thei~l.
       I9                                        FACTUAL ALL~GATTONS

       20    Ig. At all tunes relevant, Plaintiff is an individual residing ~~ithin tl~e State of
       ~i          California.
      z2     19. P]ai~~tiff is ii~fo~•med artd believes, and tl~et•eo~l alleges, that at all times
       ~3          t~eievant, Defendant conducted business in the State of California,
      24     2fl. Sometime prior to 2018, Plaintiff incurred financial obligations to Defendant
      25           tl3c~t 1~re1•e   money, property, ot• their equivalent, wlzicll are due or o«ping, or
      25          alleged to be due aZ• o~~~ing, from a natural pet~san to ailather pez'son acid «Terc
      Z~l         therefnl•e "debt{s)" as that teri~l is defined by California Civil Code §1788.2{d}
      28          and a "consumer debt" as that te~•iu is defined by California Ci~~il Code

             Case No.:                                     3 of5        Cnr~insln v. Tate ~ ICTrtii~ Associnles, Inc.
                                                       C~~ZPLAiR'T
                Case 2:18-cv-10387-RGK-JEM Document 1 Filed 12/14/18 Page 9 of 11 Page ID #:9




                ~          §17ss.~(~.
            ~        21. Sometime ther•eafte~•, Plaintiff allegedly fe11 behind iri the }~a~~me~its allegedly
            3              o~x~ed an the alleged debt.
            4        22. As ~ result of Plaintiff's alleged delii~quet~ey, Plaintiff has ~•cceived written
            S              communications ft~om Defendant attempting to collect Plaintiffs alleged debt.
            j~             TI'leS~ ~~ft~PS C0115t1~11f~ "debt collection" as   that pht~ase is defined by Ca]. Ci~~.
            7              Code § 1788.2(b).
            g        23. Oi~ September 30, 2018, Plaintiff informed Defenda~~t via cet•tificd snail that
            9              Plaintiff refiisec~ to pzy Plaintiffs alleged debt allegee~ to be owed to
           10              Defendant.
           11       24. Plaintiffs refusal to pay letter K=as received by Defendant an October 09,
  .~ ~ ~2                  2018 at 2:[$ p.m.
J F f~'1
  }~ 13 25. Despite i~eceivin~ Plaintif#'s written request, Defendant leas continued ta'
:~ ~ w
{r z A z~   contact Plai~~tiff with regard to Plaintiff's all~gect debt, including, but not ,
~ia a

o ~0 15                    limited to, w~•itten comtn~~tications dated October 1 C, 2018.
Q aM `Z 16          26. Such contact after a ~•efusa[ to pay letter «gas received constitutes a violation of
           17              15 U.S,C. ~ i692c(c}, which is incorporZted into tl~e RI~DCPA tluaugh Gal.
           ig              Civ, Code 5 1788.17. Thus, Defendant Itas also violated Cal. Civ. Code 5
           19              17$8.17.
           20                              CAUSE OF ACTiC)N CLATMED BY PLAINTIFF

           21                                                 CQUNT I

           22           V10I~ATION OF T(-IE ROSBNTHAL FAIR DEBT COLLEC'~'It~N PIZACTICBS ACT

           23                            Cal. Civ. Code §§ 1788-1788.32{RFDCPA)
           2d                                     [AGAINST ALL D~FENllANTS]

           2~       27. Plaintiff incorporates try t•eference aI1 of the above paragraphs of this

           2b             Com}~laint as though fill}~ slued het•euz.
           z7       28. Tile fo~~egoing acts and omissions constitute nut~iero~as and multiple violations
           ~g             of the RFDCPA.

                    Cs~sc ho.:                                  4 of 5           Crtrrlo~rt~ i~, Tnte ~ Kirtirt Associ~le5•, tr1c,
                                                            COA~iPLAtNT
                Case 2:18-cv-10387-RGK-JEM Document 1 Filed 12/14/18 Page 10 of 11 Page ID #:10




                           29. As a result of each and evezy viol
                                                                  ation of the RFDCPA, Plaintiff is enti
                                                                                                         tled to
                   z           any actual da~uages pursuant tc~
                                                                   CaI. Citt. Code ~ I788.30(a}; statutory
                3               damages for a knol~~ing or willful violatio
                                                                            n in the amount up to $1,OOQ.00
                                pursuant to Cal. Civ. Cade ~ I788.30(b);
                                                                          at~d reasonable attorney's fees and
                5               casts pursuant to Cal. Civ, Code ~ 1788
                                                                              .30(c} frain each Defeilda~~t
                6               individually.
                7                                          PRAYER FOR RELIEF
               $ I         W~-IEREFOI2E, Plaintiff prays t1~at judgme
                                                                         nt be entered against Defendant far;
               9                • Atl award of ach~a! damages, i~~ an
                                                                        amount to be deter~nii~ed at trial,
              is                  p~xrsuant to Cal. Civ. Cade § 1788.30(a),
                                                                            against each named Defendant
              11                  indi~~idualI}
                                             ;
 U
 0.
 ~' 6 o 12                      o An av►~ard ofstati~to~y damages of$1,0
                                                                         00.0        0, pursuant to Cal. Civ. Code
 ~~~
     w~ 13             ~           § I788.30(b), against each named Defendan
 .J ~ ~                                                                              t indivic~i~aily;
'q° 14                          ~ ~n awa~•d of casts of litigation and
`~~                                                                    reasonable atto~~ney's fees, put•suant
 z
 ~...
   ~ ~ 15                         to Cal. Civ, Cade § 1788.30(c}, agai
 ^~ w a                                                                      nst each Warned Defendant
     %~. < I6                      121t~1't'It~t1AII~,

 ~         17                   ~ Any and all other ~•elief that this Cour
                                                                           t deemsjust and proper.
          18                                                 TRIAL BY .TURY
          I9        30. Pt~i•st2ant to the sevetltl~ ai~~e~~dm~nt
                                                                  to tf~~;   Cot~stittitioti of tt~e United States of
          20                 America, P1~i1~tiFf is entitled ta, attd de~nancl
                                                                               s, a trial by jury.
          21
                    Dated: I~Iovern6et~ 12, 2018
          22                                                                                Respectfially subanitted,
          23
                                                                               KAZE         UNI      AlV      ROUP,CPC
          24

          25
                                                                              By:
                                                                                   EL1Z     TF1 A. WAGNER,ESQ.
        2G                                                                              ATTORNEY FOR P[,AINTIFF
        2'7

        2~3

                   Cnse \'o.:
                                                                  S of5         Car~l~ana tis Trtle ~£ Kirtin A,ssoclntes, Ilrc.
                                                             CO1~1PLAt1~'T
Case 2:18-cv-10387-RGK-JEM Document 1 Filed 12/14/18 Page 11 of 11 Page ID #:11

1                                                 ;!

2          I, Betty Henkle, declare:
3          I am a citizen of the United States, am over the age of eighteen years, and am not
4    a party to or interested in the within entitled cause. My business address is 1425 River
5    Park Drive, Suite 400, Sacramento, CA 95815.
6          On December 14, 2018, I served the following documents) on the parties in the
7 within action:
     NOTICE OF REMOVAL OF ACTION UNDER 28 USC § 1441(b)(FEDERAL
8                           QUESTION)
9            $Y MAIL: I am familiar with the business practice for collection and
             processing of mail.. The above-described documents) will be enclosed in a
10     X     sealed envelope, with first class postage thereon fully prepaid,.and deposited
             with the United States Postal Service at Sacramento, CA on this date,
11           addressed as follows:
12 Elizabeth A. Wagner                             ttorneys or
                                                  Veronica Cardona
13 Abbas Kazerounian
   Kazerouni Law Group, APC
14 1303 East Grand Avenue

15 101
   Arroyo Grande, CA 93420
16
   Joshua B. Swigart                               ttorneys or
17                                                Veronica Cardona
   Hyde & Swigart
18 2221 Camino Del Rio South
19
   Suite 101
   San Diego, CA 92108
20
Zl         I declare under penalty of perjury under the laws of the Unites States of America

22 that the foregoing is a true and correct statement and that this Certificate was executed
23 on December 14, 2018.                                 m
                                                                        f-~~-                    ,~
24                                                 ~                            ~ t   ~'          ~
                                           By.     `~_       ~   ~~,~                      ~   ~~_
25                                               Betty Henkle
26

27

28

                                                 -1-
                                       CERTIFICATE OF SERVICE
